       Case 1:17-cv-02139-KBJ Document 83 Filed 05/13/19 Page 1 of 23



                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


STATE OF MARYLAND et al.,

                          Plaintiffs,
             v.                                   NO. 1:17-cv-2139-KBJ

UNITED STATES DEPARTMENT OF
EDUCATION et al.,

                           Defendants.




              PLAINTIFF STATES’ SUPPLEMENTAL MEMORANDUM




BRIAN E. FROSH                                JOSH SHAPIRO
Attorney General                              Attorney General
State of Maryland                             Commonwealth of Pennsylvania

CHRISTOPHER J. MADAIO                         MICHAEL J. FISCHER
Assistant Attorney General                    Chief Deputy Attorney General
Office of the Attorney General                JOHN M. ABEL
Consumer Protection Division                  JESSE HARVEY
200 St. Paul Place, 16th Floor                Senior Deputy Attorneys General
Baltimore, MD 21202                           Pennsylvania Office of Attorney General
(410) 576-6585                                Strawberry Square
                                              Harrisburg, PA 17120
                                              (215) 560-2171

                        Additional Counsel Listed on Signature Page
             Case 1:17-cv-02139-KBJ Document 83 Filed 05/13/19 Page 2 of 23



                                                     TABLE OF CONTENTS
Table of Authorities ........................................................................................................................ ii

Background ..................................................................................................................................... 1

Argument ........................................................................................................................................ 2

   I.      Air Alliance Controls this Case (Question 1) ...................................................................... 3

  II.      The States Have Shown that They Have Expended Resources in Response
           to the Department’s Delay (Question 2) ............................................................................. 4

III.       The States’ Expenditures Were Addressed to the Same Harms the Gainful
           Employment Rule Was Intended to Address (Question 3) ............................................... 10

IV.        Air Alliance Defeats the Department’s Arguments .......................................................... 11

Conclusion .................................................................................................................................... 12




                                                                         i
              Case 1:17-cv-02139-KBJ Document 83 Filed 05/13/19 Page 3 of 23



                                                  TABLE OF AUTHORITIES
                                                                     CASES
Alfred L. Snapp & Son, Inc. v. Puerto Rico, ex rel., Barez, 458 U.S. 592 (1982) ........................ 10

Animal Welfare Inst. v. Kreps, 561 F.2d 1002 (D.C. Cir. 1977). ................................................... 9

Air Alliance Houston v. Environmental Protection Agency, 906 F.3d 1049 (D.C.
Cir. 2018) (per curiam) .......................................................................................................... passim

Ctr. for Auto Safety v. Nat’l Highway Traffic Safety Admin., 793 F.2d 1322 (D.C.
Cir. 1986) .................................................................................................................................... 5, 9

Maryland People’s Counsel v. FERC, 760 F.2d 318 (D.C. Cir. 1985) ........................................ 13

Scahill v. D.C., 909 F.3d 1177 (D.C. Cir. 2018)............................................................................. 9

Sierra Club v. E.P.A., 292 F.3d 895 (D.C. Cir. 2002) .................................................................... 9

                                                                  STATUTES
Minn. Stat. § 136A.103 ................................................................................................................... 3

                                                              REGULATIONS
Program Integrity: Gainful Employment, 79 Fed. Reg. 64,890 (Oct. 31, 2014) ................ 6, 10, 11

                                                          COURT DOCUMENTS
Air Alliance Houston v. Environmental Protection Agency, No. 17-1155 (D.C. Cir.)

           Final Br. of Resps., ECF No. 1715726 (Jan. 31, 2018) .................................................... 12

State of Maryland v. U.S. Dept. of Educ., No. 1:17-cv-2139-KBJ (D.D.C.)

           Defs.’ Reply in Supp. of Defs.’ Cross-Mot. For Summ. J., ECF No. 42
           (Mar. 27, 2018) ................................................................................................................. 12

           Defs.’ Resp. to Pls.’ Second Supp. Mem., ECF No. 70 (Sept. 20, 2018) ........................ 12

           Mem. of P. & A. in Supp. of Pls.’ Mot. for Summ. J., ECF No. 33-1 (Dec.
           26, 2017) ............................................................................................................................. 7

           Order, ECF No. 82 (Apr. 12, 2019) ................................................................................. 2-3

           Pls.’ Mem. in Opp. to Defs.’ Cross-Mot. for Summ. J., ECF No. 39
           (March 6, 2018) ............................................................................................. 3, 4, 6, 11, 13

           Pls.’ Notice of Supp. Authority, ECF No. 81 (Jan. 8, 2019) .......................................... 7, 8

                                                                         ii
  Case 1:17-cv-02139-KBJ Document 83 Filed 05/13/19 Page 4 of 23



Pls.’ Second Supp. Reply Mem. in Supp. of Mot. for Summ. J., ECF No.
71 (Sept. 27, 2018) ........................................................................................................ 4, 11

Supp. Mem. in Supp. of Pls. Mot. for Summ. J., ECF No. 64 (June 19,
2018) .............................................................................................................................. 3, 4




                                                             iii
         Case 1:17-cv-02139-KBJ Document 83 Filed 05/13/19 Page 5 of 23



        The Plaintiff States respectfully submit this supplemental memorandum in response to

the Court’s Order of April 12, 2019, directing the parties to address the impact of Air Alliance

Houston v. Environmental Protection Agency, 906 F.3d 1049 (D.C. Cir. 2018) (per curiam), on

the question of standing in this case. As the States explain below, Air Alliance makes it

unmistakably clear that the States have standing to challenge the Education Department’s refusal

to enforce the Gainful Employment Rule.

                                        BACKGROUND

       Air Alliance involved two consolidated petitions for review filed against the

Environmental Protection Agency: one filed by several organizations and a second filed by

eleven states. The petitions both challenged a final rule issued by EPA (the “Delay Rule”) that

postponed the effective date of an earlier final rule that was designed to reduce the harms from

the accidental release of chemicals (the “Chemical Disaster Rule”). Id. at 1055-57.

        EPA challenged the standing of both sets of petitioners. The D.C. Circuit rejected EPA’s

arguments, finding that both the organizations and the State Petitioners had standing to challenge

the Delay Rule. Id. at 1057-60. The Court’s analysis of the State Petitioners’ standing was

contained in two paragraphs. First, it summarized certain basic principles of state standing,

including the uncontroversial proposition that states have standing to challenge actions that harm

their “proprietary interests”:

       State Petitioners also have Article III standing. “[T]here is no difficulty in
       recognizing [a state’s] standing to protect proprietary interests or sovereign
       interests.” 13B WRIGHT & MILLER, FED. PRAC. & PROC. § 3531.11.1,
       Government Standing – States (3d ed.). The Supreme Court has recognized “[t]wo
       kinds of nonsovereign interests” for state standing purposes: proprietary interests
       such as “own[ing] land or participat[ing] in a business venture,” and private
       interests of another when the state is the “real party in interest.” Alfred L. Snapp
       & Son, Inc. v. Puerto Rico, ex rel., Barez, 458 U.S. 592, 601–02 (1982).




                                                 1
         Case 1:17-cv-02139-KBJ Document 83 Filed 05/13/19 Page 6 of 23



Id. at 1059 (alterations in original). It then analyzed whether the State Petitioners had shown a

proprietary interest that was implicated by EPA’s Delay Rule, easily concluding that they had.

The Court summarized the State Petitioners’ basis for standing as follows: “The Delay Rule

affects State Petitioners’ proprietary interests due to the expenditures states have previously

made and may incur again when responding to accidental releases during the delay period.” Id.

       It continued:

       Hundreds of covered industrial facilities are located in State Petitioners’ territory.
       Petitioner Washington State spent $370,000 responding to and investigating a
       refinery explosion that EPA specifically cited as an example of why the existing
       regulations needed to be strengthened. State Pet. Br. 26; Chemical Disaster Rule,
       82 Fed. Reg. at 4599; see also Disaster Rule NPRM, 79 Fed. Reg. at 44,621
       (explaining that the CSB found that this explosion in Washington State “could
       have been avoided if safer technologies had been employed”). Monetary
       expenditures to mitigate and recover from harms that could have been prevented
       absent the Delay Rule are precisely the kind of “pocketbook” injury that is
       incurred by the state itself. See Snapp, 458 U.S. at 602.

Id. at 1059-60. Finally, it concluded that, because the State Petitioners had shown proprietary

standing, it did not need to address their argument that they had parens patriae standing:

       Because State Petitioners have demonstrated their independent proprietary
       interests in avoiding chemical releases in their territory sufficient to support
       standing, the court need not reach the alternative argument that Congress has
       abrogated the prudential bar on state parens patriae standing under the CAA. See
       Md. People’s Counsel v. FERC, 760 F.2d 318, 320 (D.C. Cir. 1985).

Id. at 1060.

                                          DISCUSSION

       In its Order of April 12, 2019, the Court directed the parties to address the following

questions:

       (1) whether Air Alliance applies or has any effect on this Court’s standing
       analysis; (2) whether and to what extent the States have presented evidence in the
       instant case regarding the “[m]onetary expenditures” they have expended due to
       the Department’s delay in this matter; and (3) whether and to what extent the



                                                 2
           Case 1:17-cv-02139-KBJ Document 83 Filed 05/13/19 Page 7 of 23



          States have presented evidence in the instant case regarding the “harms” to the
          States to which any such expenditures were addressed.

ECF No. 82, at 2. The States address these questions in turn.

I.        AIR ALLIANCE CONTROLS THIS CASE (QUESTION 1)

          Air Alliance confirms that the States have standing here. As an initial matter, the States

have established three separate bases for proprietary standing in this case. 1 Air Alliance relates to

one of the three grounds asserted: that the Department’s failure to enforce the Gainful

Employment Rule has forced the States to spend additional resources to address the harms that

the Rule was designed to ameliorate. The other two bases provide independent grounds, in

addition to that confirmed by Air Alliance, for finding that the States have proprietary standing.

          With respect to the States’ assertion that the Department’s actions have forced them to

devote additional resources to address the harms the Rule was intended to prevent, the States’

argument is materially indistinguishable from that advanced by the State Petitioners in Air


1
    The three bases for standing are:
          First, “they face the waste and loss of State-funded grant money that is paid to
          schools that would otherwise be ineligible for Title IV loans or that would see a
          reduction in enrollment if they were required to fully comply with the Rule’s
          disclosure requirements and specifically inform prospective students that they
          were identified as ‘failing’ or ‘in the zone.’” Pls.’ Mem. in Opp. to Defs.’ Cross-
          Mot. for Summ. J., ECF No. 39, at 4 (March 6, 2018) (“States’ Opp.”); see, e.g.,
          Minn. Stat. § 136A.103 (tying an institution’s eligibility for state financial aid to
          its eligibility for federal financial aid).
          Second, “States are forced to spend additional resources to investigate fraudulent
          programs, including programs that would otherwise be ineligible for Title IV
          funding if the Rule were fully enforced.” States’ Opp. at 4.
          Third, “the States lose tuition money from State-sponsored educational
          institutions, as some students who would otherwise attend State institutions opt to
          attend for-profit institutions whose programs would be precluded from receiving
          Title IV funds if the Department enforced the Rule.” Id.; see also Supp. Mem. in
          Supp. of Pls. Mot. for Summ. J., ECF No. 64, at 5-6 & n.5 (June 19, 2018)
          (“States’ Supp. Mem.”) (discussing evidence that enrollment at community
          colleges increases when for-profit schools are sanctioned).

                                                    3
           Case 1:17-cv-02139-KBJ Document 83 Filed 05/13/19 Page 8 of 23



Alliance. In Air Alliance, the State Petitioners alleged that, in the past, they had devoted

resources to responding to accidents that the Chemical Disaster Rule was intended to prevent.

906 F.3d at 1059-60. As a result, they argued, EPA’s Delay Rule—which was tantamount to a

refusal to enforce the Chemical Disaster Rule—risked imposing additional harms on the States,

as it increased the likelihood that States would have to respond to chemical accidents that could

have been prevented by the Chemical Disaster Rule. Id.

          Here, the States have shown that they have devoted substantial resources to investigation

and enforcement efforts directed against fraudulent activity by for-profit colleges and

universities of the sort the Gainful Employment Rule was intended to prevent. See States’ Opp.

at 4-7; States’ Supp. Mem. at 5-6 & n.6; Pls.’ Second Supp. Reply Mem. in Supp. of Mot. for

Summ. J., ECF No. 71, at 3-4 (Sept. 27, 2018) (“States’ Supp. Reply”). As a result, the

Department’s refusal to enforce the Gainful Employment Rule risks imposing additional harms

on the States, as it increases the likelihood that States will have to respond to ongoing fraudulent

activity that could have been prevented through enforcement of the Rule. See States’ Supp.

Mem. at 5-6 (“ Had the Department [enforced the Rule], the States … would have benefited from

a reduced need to conduct investigations into fraudulent activities at schools subject to the

Rule”).

          As a result, Air Alliance controls this case, and the States have standing to challenge the

Department’s refusal to enforce the Gainful Employment Rule.

II.       THE STATES HAVE SHOWN THAT THEY HAVE EXPENDED RESOURCES
          IN RESPONSE TO THE DEPARTMENT’S DELAY (QUESTION 2)

          In Air Alliance, the D.C. Circuit held that the States Petitioners had standing because

“[t]he Delay Rule affects State Petitioners’ proprietary interests due to the expenditures states

have previously made and may incur again when responding to accidental releases during the

                                                    4
            Case 1:17-cv-02139-KBJ Document 83 Filed 05/13/19 Page 9 of 23



delay period.” 906 F.3d at 1059 (emphasis added). Thus, the Air Alliance court did not actually

find that the State Petitioners had expended resources as a result of the Delay Rule. Rather, it

found that they had previously devoted resources to responding to accidents of the type the

Chemical Disaster Rule was designed to prevent, and that this showing established that they

might incur similar expenses in the future because EPA was not enforcing the Rule. This

conclusion was unsurprising: as the D.C. Circuit had previously recognized, “[t]he injury need

not have already occurred; it is sufficient if it is ‘actual’ or “threatened.’” Ctr. for Auto Safety v.

Nat’l Highway Traffic Safety Admin., 793 F.2d 1322, 1331 (D.C. Cir. 1986).

        The Air Alliance court specifically discussed one previous incident that gave rise to

standing:

        Petitioner Washington State spent $370,000 responding to and investigating a
        refinery explosion that EPA specifically cited as an example of why the existing
        regulations needed to be strengthened. State Pet. Br. 26; Chemical Disaster Rule,
        82 Fed. Reg. at 4599; see also Disaster Rule NPRM, 79 Fed. Reg. at 44,621
        (explaining that the CSB found that this explosion in Washington State “could
        have been avoided if safer technologies had been employed”).

Id. (emphasis added). Thus, the Washington State accident—which was the only specific

example identified by the D.C. Circuit in its standing analysis—predated the Chemical Disaster

Rule and was offered as an example of the types of future accidents the States Petitioners would

likely face if the Delay Rule remained in effect.

        Here, the States have shown not only that they have “previously made” expenditures to

respond to the harms the Rule was intended to address—as did the State Petitioners in Air

Alliance—but also that they have devoted resources to respond to harms occurring since the

Department started refusing to enforce the Rule:

        First, as in Air Alliance, the States have devoted resources to address harms of the sort

the Rule seeks to prevent. The Air Alliance court identified the Washington State accident as one

                                                    5
         Case 1:17-cv-02139-KBJ Document 83 Filed 05/13/19 Page 10 of 23



“that EPA specifically cited as an example of why the existing regulations needed to be

strengthened.” 906 F.3d at 1059. The same is true here. As the States previously demonstrated,

see States’ Opp. at 5-6, the Department cited the existence of multiple state investigations and

the evidence found by those investigations as justification for the Gainful Employment Rule.

Specifically, the Gainful Employment Rule discusses State investigations or enforcement actions

involving the following institutions:

       Career Education Corporation (two separate actions)
       Westwood College
       National College of Kentucky, Inc.
       Daymar College, Inc.
       Corinthian Colleges, Inc.
       Education Management Co.; and
       ITT Educational Services, Inc.

Program Integrity: Gainful Employment, 79 Fed. Reg. 64,890, 65,907-08 (Oct. 31, 2014). The

Rule lists some of the States that were involved in these investigations, including New York,

Illinois, Kentucky, Arizona, Arkansas, Connecticut, Idaho, Iowa, Kentucky, Missouri, Nebraska,

North Carolina, Oregon, Pennsylvania, Tennessee, and Washington, many of which are plaintiffs

in this case. Id.

        Thus, while the D.C. Circuit found that the State Petitioners in Air Alliance had standing

based on one incident in one state “that EPA specifically cited as an example of why the existing

regulations needed to be strengthened,” here the States have shown that the Department cited at

least eight separate investigations or enforcement actions brought by 16 different state attorneys

general into whether “for-profit institutions are using aggressive or even deceptive marketing and

recruiting practices that will likely result in the same high debt burdens [that the Rule sought to

address].” Id. It further stated that “evidence derived from these actions” had shown that

potential students had “been given such misleading information about program outcomes that


                                                  6
        Case 1:17-cv-02139-KBJ Document 83 Filed 05/13/19 Page 11 of 23



they could not effectively compare programs offered by different institutions in order to make

informed decisions about where to invest their time and limited educational funding.” Id.

       Second, the States have gone further than the State Petitioners in Air Alliance, showing

that they have had to devote resources to address harms that have occurred since the Department

began refusing to enforce the Gainful Employment Rule. As the States have explained, on

December 5, 2018, the for-profit chain Education Corporation of America (ECA), which

operated Virginia College and Brightwood College, among other schools, abruptly announced

that it was closing its non-online programs, stranding 20,000 students. Pls.’ Notice of Supp.

Authority, ECF No. 81, at 3-4 (Jan. 8, 2019) (“States’ Notice”). ECA offered 24 programs that

were graded as “failing” under the 2017 debt-to-earnings determinations, which were issued in

January of that year. Id.; see also Mem. of P. & A. in Supp. of Pls.’ Mot. for Summ. J., ECF No.

33-1, at 11 (Dec. 26, 2017); id. Exh. 8, ECF No. 33-11. Had the Department continued to enforce

the Rule and issued debt-to-earnings determinations in 2018, any of those programs that failed

again would have become ineligible for continued Title IV funding. As a result, many students

would have elected to go elsewhere and been protected from ECA’s abrupt closure in December

2018. See States’ Notice at 3-4.

       As the States explained in their Notice of Supplemental Authority—to which the

Department did not respond—a large-scale closure like that of ECA forces them to “expend

resources to handle student complaints and assist students in obtaining academic transcripts,

accessing information on transfer options, and understanding student loan discharge eligibility

criteria.” Id. The States supported this point by citing to multiple websites that showed how they

were responding to ECA’s closure:

      Maryland Higher Education Commission: Brightwood College Closure,
       https://mhec.maryland.gov/preparing/Pages/BrightwoodCollegeClosure.aspx (providing

                                                7
        Case 1:17-cv-02139-KBJ Document 83 Filed 05/13/19 Page 12 of 23



       detailed information about options for Brightwood students affected by the closure,
       including transferring to Maryland institutions).
      Pennsylvania Office of Attorney General: Brightwood Career Institutes Closings,
       https://www.attorneygeneral.gov/protect-yourself/consumer-advisories/brightwood-
       career-institutes-closings/ (“Due to the sudden nature of this closing, Pennsylvania
       students have been left with numerous questions regarding their transcripts, loans and
       transferring credits. At this time, our office is working with the Pennsylvania Department
       of Education to assist students in getting answers to these questions…. [I]f your
       immediate concerns are not addressed by the information above, we encourage you to
       call our office at 1-800-441-2555 or the Pennsylvania Department of Education at 717-
       783-8228. You may also file a consumer complaint online at https://www.
       attorneygeneral.gov/submit-a-complaint/consumer-complaint/ or send us an email at
       scams@attorneygeneral.gov.”).
      California Office of Student Assistance and Relief, School Closure Information for
       Brightwood College, https://osar.bppe.ca.gov/closures/brightwood.shtml (explaining
       rights of Brightwood students and various options, including the option of transferring to
       other schools).
      Pennsylvania Department of Education: Brightwood Closure Memo,
       https://www.education.pa.gov/Documents/Postsecondary-Adult/College%20and
       %20Career%20Education/Private%20Licensed%20Schools/Brightwood%20Closure%20
       Memo.pdf (providing information and discussing options for Brightwood students).

See States’ Notice at 3-4 nn.6-7 (citing all of the above websites to support the following: “State

agencies have to expend resources to handle student complaints and assist students in obtaining

academic transcripts, accessing information on transfer options, and understanding student loan

discharge eligibility criteria. States incur further economic injury as a result of such closures

when state institutions and community colleges accept transfer students without requiring

students to make additional tuition payments.”).

       The States concluded: “As a result of the Department’s failure to enforce the Rule, the

states have incurred and are likely to continue to incur exactly the type of economic injury that

the Rule sought to avoid: additional costs to the states to help harmed consumers.” States’ Notice

at 4. All of these efforts by the States require the expenditure of resources: even the act of




                                                   8
        Case 1:17-cv-02139-KBJ Document 83 Filed 05/13/19 Page 13 of 23



creating and maintain a website containing relevant information for students who were harmed

by ECA’s closure requires spending money on technology, personnel, and other needs. 2

       Thus, the States have shown that they have previously devoted resources to addressing

the harms the Rule was intended to prevent (as was the case in Air Alliance) and that they have

continued to devote resources to address those harms since the Department first refused to

enforce the Rule (which the Air Alliance court did not require). It is irrelevant that the Air

Alliance court was able to quantify the amount spent by Washington to respond to the accidents

discussed by EPA, as standing “does not depend on the size or quantum of harm to the party.”

Animal Welfare Inst. v. Kreps, 561 F.2d 1002, 1008 (D.C. Cir. 1977). To the contrary, “[t]here is

… no requirement that the injury be important or large; an ‘identifiable trifle’ can meet the

constitutional minimum.” Ctr. for Auto Safety, 793 F.2d at 1331. And to establish standing, a

plaintiff may rely on evidence in the administrative record; there is no obligation to introduce

additional evidence where standing can be determined from the record itself. See Sierra Club v.

E.P.A., 292 F.3d 895, 899 (D.C. Cir. 2002) (petitioner can establish standing if it “identif[ies] in

[the administrative] record evidence sufficient to support its standing to seek review”). Here, the

investigations and enforcement actions discussed in the Gainful Employment Rule, the efforts

the States have undertaken to respond to ECA’s closure, and the States’ continued investigations




2
  To be clear, the States’ evidence of prior enforcement actions was sufficient to establish
standing under Air Alliance. But even if it were not, the D.C. Circuit has held that “a plaintiff
may cure a standing defect under Article III through an amended pleading alleging facts that
arose after filing the original complaint,” Scahill v. D.C., 909 F.3d 1177, 1184 (D.C. Cir. 2018),
so the events surrounding the closure of ECA could separately establish that the States have
standing. See also Mathews v. Diaz, 426 U.S. 67, 75 (1976) (finding that jurisdictional
prerequisite could be satisfied “while the case was pending in the District Court”).


                                                  9
        Case 1:17-cv-02139-KBJ Document 83 Filed 05/13/19 Page 14 of 23



and enforcement actions since the Department announced that it would not enforce the Rule all

impose burdens on the States, and the Department has not suggested anything to the contrary.

III.   THE STATES’ EXPENDITURES WERE ADDRESSED TO THE SAME HARMS
       THE GAINFUL EMPLOYMENT RULE WAS INTENDED TO ADDRESS
       (QUESTION 3)

       As the Air Alliance court concluded, “Monetary expenditures to mitigate and recover

from harms that could have been prevented absent the Delay Rule are precisely the kind of

‘pocketbook’ injury that is incurred by the state itself.” 906 F.3d at 1060 (citing Alfred L. Snapp

& Son, Inc. v. Puerto Rico, ex rel., Barez, 458 U.S. 592, 602 (1982)). In Air Alliance, the

“harms” to be prevented were dangerous chemical accidents. Here, the harms are the continued

efforts by some for-profit educational institutions to take advantage of students and taxpayers by

requiring students to take out significant amounts of debt to pay the high cost of tuition without

giving them the skills they would need to earn enough to repay that debt.

       The Department expressly relied on evidence gathered through State-led investigations in

identifying the harm that it sought to address through the Gainful Employment Rule:

       This accumulation of evidence [from state and federal investigations] of
       misrepresentations to consumers by for-profit institutions regarding their
       outcomes provides a sound basis for the Department to conclude that a strong
       accountability framework for assessing outcomes by objective measures is
       necessary to protect consumers from enrolling and borrowing more than they can
       afford to repay. The same accumulation of evidence demonstrates the need for
       requiring standardized, readily comparable disclosures of outcomes to consumers,
       to enable consumers to compare programs and identify those more likely to lead
       to positive results.

79 Fed. Reg. at 64,908. Based on evidence of harms to students uncovered by state and other

investigations, the Department concluded that it was necessary to implement “a strong

accountability framework” along with “standardized, readily comparable disclosures of

outcomes to consumers” to prevent similar harms in the future. But now that the Department has



                                                10
        Case 1:17-cv-02139-KBJ Document 83 Filed 05/13/19 Page 15 of 23



chosen not to enforce the Rule, the burden falls back on the States to try to prevent those harms

and to respond to them when they occur.

       The State investigations, enforcement actions, and other efforts all have the same goal:

preventing such harms, or mitigating their impact where they do occur. As the States previously

demonstrated, see States’ Opp. at 6; States’ Supp. Reply at 3-4, the Department acknowledged in

the Gainful Employment Rule that State enforcement efforts were directed at the same types of

harms as the Rule itself, asserting: “The evidence derived from [state Attorney General

investigations and qui tam lawsuits] shows individuals considering enrolling in GE programs

offered by for-profit institutions have in many instances been given such misleading information

about program outcomes that they could not effectively compare programs offered by different

institutions in order to make informed decisions about where to invest their time and limited

educational funding.” 79 Fed. Reg. at 64,907. The Rule continued: “In addition, a growing

number of State and Federal law enforcement authorities have launched investigations into

whether for-profit institutions are using aggressive or even deceptive marketing and recruiting

practices that will likely result in the same high debt burdens.” Id. (emphasis added). Finally, it

observed that “[s]everal State Attorneys General have sued for-profit institutions to stop these

fraudulent marketing practices, including manipulation of job placement rates.” Id.

       As a result, it is clear that the investigations, enforcement actions, and other efforts

conducted by the States have been and will continue to be directed at the same harms the Rule

was designed to prevent.

IV.    AIR ALLIANCE DEFEATS THE DEPARTMENT’S ARGUMENTS

       In claiming that the States lack standing here, the Department has asserted that the States’

alleged harms are “entirely speculative”; that “the States fail to identify a concrete or certainly



                                                 11
           Case 1:17-cv-02139-KBJ Document 83 Filed 05/13/19 Page 16 of 23



impending injury”; and that the States’ purported injuries were not “fairly traceable” to the

Department’s actions.” See Defs.’ Reply in Supp. of Defs.’ Cross-Mot. For Summ. J., ECF No.

42, at 1, 2 (Mar. 27, 2018); Defs.’ Resp. to Pls.’ Second Supp. Mem., ECF No. 70, at 1 (Sept. 20,

2018). In Air Alliance, EPA used virtually identical language, arguing that the State Petitioners

relied on “no evidence—just speculation” about the effects of the Delay Rule; that the State

Petitioners had “not established a ‘concrete’ and ‘certainly impending’ injury”; and that they had

not shown “that their purported injuries are fairly traceable to the Delay Rule.” See Final Br. of

Resps., Doc. No. 1715726, Air Alliance Houston v. Environmental Protection Agency, No. 17-

1155, at 26 (D.C. Cir. Jan. 31, 2018).

          The DC Circuit rejected these arguments in Air Alliance, and this Court should reject

them here. The Department has not challenged the accuracy of its own statements in the Gainful

Employment Rule about State enforcement efforts, nor could it. Instead, it has questioned

whether the States’ efforts to protect their residents are sufficient to support standing to challenge

the Department’s refusal to enforce the Rule, relying on the same arguments that EPA made in

Air Alliance. The decision in that case put to rest the suggestion that injuries of the type the

States have identified are insufficient to support standing, and the Department’s arguments

should be rejected.

                                            CONCLUSION

          For the reasons set forth above, the D.C. Circuit’s decision in Air Alliance confirms that

the States have standing to challenge the Department’s refusal to enforce the Gainful

Employment rule.3 For this reason, and because the Department’s refusal to carry out its


3
    The Air Alliance court concluded its discussion of state standing with the following:
          Because State Petitioners have demonstrated their independent proprietary
          interests in avoiding chemical releases in their territory sufficient to support
                                                    12
        Case 1:17-cv-02139-KBJ Document 83 Filed 05/13/19 Page 17 of 23



obligation to enforce the Gainful Employment Rule is unlawful, the States’ motion for summary

judgment should be granted.

  Dated: May 13, 2019                       Respectfully submitted,

                                            FOR THE STATE OF MARYLAND
                                            BRIAN E. FROSH
                                            ATTORNEY GENERAL

                                      By: /s/ Christopher J. Madaio
                                          Christopher J. Madaio
                                          Assistant Attorney General
                                          Office of the Attorney General
                                          Consumer Protection Division
                                          200 St. Paul Place, 16th Floor
                                          Baltimore, MD 21202
                                          (410) 576-6585
                                          Cmadaio@oag.state.md.us

                                            FOR THE COMMONWEALTH OF
                                            PENNSYLVANIA
                                            JOSH SHAPIRO
                                            ATTORNEY GENERAL

                                      By:
                                       By: /s/ Michael J. Fischer
                                           Michael J. Fischer
                                           Chief Deputy Attorney General
                                           John M. Abel
                                           Jesse Harvey
                                           Senior Deputy Attorneys General
                                           Pennsylvania Office of Attorney General
                                           Strawberry Square
                                           Harrisburg, PA 17120
                                           (215) 560-2171
                                           mfischer@attorneygeneral.gov



       standing, the court need not reach the alternative argument that Congress has
       abrogated the prudential bar on state parens patriae standing under the CAA. See
       Md. People’s Counsel v. FERC, 760 F.2d 318, 320 (D.C. Cir. 1985).
906 F.3d at 1060. Here, the States’ have also relied on Maryland People’s Counsel v.
FERC to assert parens patriae standing. See States’ Opp. at 7-8. So even if the States did
not have proprietary standing under the three independent grounds discussed above, see
supra note 1, they would still be able to assert their parens patriae standing.

                                                13
Case 1:17-cv-02139-KBJ Document 83 Filed 05/13/19 Page 18 of 23



                            PEOPLE OF THE STATE OF
                            ILLINOIS, by KWAME RAOUL
                            ATTORNEY GENERAL OF ILLINOIS

                       By: /s/ Joseph Sanders
                           Joseph Sanders
                           Gregory W. Jones
                           Assistant Attorneys General
                           Consumer Fraud Bureau
                           Office of the Illinois Attorney General
                           100 W. Randolph St., 12th Fl.
                           Chicago, IL 60601
                           312-814-6796
                           jsanders@atg.state.il.us
                           gjones@atg.state.il.us

                            FOR THE COMMONWEALTH OF
                            MASSACHUSETTS
                            MAURA HEALEY
                            ATTORNEY GENERAL

                       By: /s/ Yael Shavit
                           Yael Shavit
                           Assistant Attorney General
                           Office of the Massachusetts Attorney
                           General
                           One Ashburton Place
                           Boston, MA 02108
                           (617) 963-2197
                           yael.shavit@state.ma.us

                            FOR THE STATE OF CALIFORNIA
                            XAVIER BECERRA
                            CALIFORNIA ATTORNEY GENERAL

                       By: /s/ Bernard A. Eskandari
                           Bernard A. Eskandari
                           Supervising Deputy Attorney General
                           300 South Spring Street, Suite 1702
                           Los Angeles, California 90013
                           (213) 897-2652
                           bernard.eskandari@doj.ca.gov




                               14
Case 1:17-cv-02139-KBJ Document 83 Filed 05/13/19 Page 19 of 23



                            FOR THE STATE OF CONNECTICUT
                            WILLIAM TONG
                            ATTORNEY GENERAL

                       By: /s/ Joseph J. Chambers
                           Joseph J. Chambers
                           Assistant Attorney General
                           Connecticut Office of Attorney General
                           PO Box 120
                           Hartford, CT 06141-0120
                           (860) 808-5270
                           joseph.chambers@ct.gov

                            FOR THE STATE OF DELAWARE
                            KATHLEEN JENNINGS
                            ATTORNEY GENERAL

                       By: /s/ Christian Douglas Wright
                           Christian Douglas Wright
                           Director of Consumer Protection
                           Deputy Attorney General
                           Delaware Department of Justice
                           820 N. French Street
                           Wilmington, DE 19801
                           (302) 577-8400
                           christian.wright@state.de.us

                            FOR THE DISTRICT OF COLUMBIA
                            KARL A. RACINE
                            ATTORNEY GENERAL

                       By: /s/ Benjamin M. Wiseman
                           Benjamin M. Wiseman
                           Assistant Attorney General
                           Attorney General for the District of
                           Columbia
                           441 4th Street, N.W., 6th Floor
                           Washington, DC 20001
                           (202) 741-5226
                           benjamin.wiseman@dc.gov




                               15
Case 1:17-cv-02139-KBJ Document 83 Filed 05/13/19 Page 20 of 23



                            FOR THE STATE OF HAWAI‘I
                            CLARE E. CONNORS
                            ATTORNEY GENERAL OF HAWAII

                       By: /s/ Bryan C. Yee
                           Bryan C. Yee
                           Deputy Attorney General
                           425 Queen Street
                           Honolulu, Hawaii 96813
                           (808) 586-1180
                           bryan.c.yee@hawaii.gov

                            FOR THE STATE OF IOWA
                            THOMAS J. MILLER
                            ATTORNEY GENERAL

                       By: /s/ Jessica Whitney
                           Jessica Whitney
                           Director - Consumer Protection
                           Office of the Attorney General of Iowa
                           1305 E. Walnut St.
                           Des Moines, Iowa 50319
                           (515) 281-8772
                           jessica.whitney@iowa.gov

                            FOR THE STATE OF MINNESOTA
                            KEITH ELLISON
                            ATTORNEY GENERAL

                       By: /s/ Jason Pleggenkuhle
                           Jason Pleggenkuhle
                           Assistant Attorney General
                           Bremer Tower, Suite 1200
                           445 Minnesota Street
                           St. Paul, MN 55101
                           (651) 757-1147 (Voice)
                           (651) 282-5832 (Fax)
                           jason.pleggenkuhle@ag.state.mn.us




                               16
Case 1:17-cv-02139-KBJ Document 83 Filed 05/13/19 Page 21 of 23



                            FOR THE STATE OF NEW YORK
                            LETITIA JAMES
                            ATTORNEY GENERAL OF NEW YORK

                       By: /s/ Jane M. Azia
                           Jane M. Azia
                           Chief, Bureau of Consumer Frauds and
                           Protection
                           28 Liberty Street
                           New York, NY 10005
                           Tel.: (212) 416-8727
                           Jane.azia@ag.ny.gov

                            FOR THE STATE OF NORTH CAROLINA
                            JOSHUA H. STEIN
                            ATTORNEY GENERAL OF NORTH
                            CAROLINA

                       By: /s/ Matt Liles
                           Matt Liles
                           Assistant Attorney General
                           North Carolina Department of Justice
                           114 W. Edenton St.
                           Raleigh, NC 27603
                           P.O. Box 629
                           Raleigh, NC 27602
                           (919) 716-0141
                           mliles@ncdoj.gov

                            FOR THE STATE OF OREGON
                            ELLEN F. ROSENBLUM
                            ATTORNEY GENERAL

                       By: /s/ Katherine A. Campbell
                           Katherine A. Campbell
                           Assistant Attorney General
                           Oregon Department of Justice
                           100 SW Market Street
                           Portland, OR 97201
                           (971) 673-1880
                           katherine.campbell@doj.state.or.us




                               17
Case 1:17-cv-02139-KBJ Document 83 Filed 05/13/19 Page 22 of 23



                            FOR THE STATE OF RHODE ISLAND
                            PETER NEHRONA
                            ATTORNEY GENERAL

                       By: /s/ Neil F.X. Kelly
                           Neil F.X. Kelly
                           Deputy Chief, Civil Div.
                           Assistant Attorney General
                           Edmund F. Murray, Jr.
                           Special Assistant Attorney General
                           Rhode Island Department of Attorney
                           General
                           150 South Main Street
                           Providence, Rhode Island 02903
                           (401) 274-4400 ext. 2284
                           nkelly@riag.ri.gov
                           emurray@riag.ri.gov

                            FOR THE STATE OF VERMONT
                            THOMAS J. DONOVAN, JR.
                            ATTORNEY GENERAL

                       By: /s/ Christopher J. Curtis
                           Christopher J. Curtis
                           State of Vermont
                           Office of the Attorney General
                           Chief, Public Protection Division
                           109 State St.
                           Montpelier, VT 05609
                           (802) 828-5586
                           christopher.curtis@vermont.gov




                               18
Case 1:17-cv-02139-KBJ Document 83 Filed 05/13/19 Page 23 of 23



                            FOR THE COMMONWEALTH OF
                            VIRGINIA
                            MARK R. HERRING
                            ATTORNEY GENERAL

                       By: /s/ Samuel T. Towell
                           Samuel T. Towell
                           Deputy Attorney General, Civil Litigation
                           Mark S. Kubiak
                           Assistant Attorney General, Manager
                           Barbara Johns Building
                           202 N. Ninth St.
                           Richmond, Virginia 23219
                           (804) 786-6731
                           stowell@oag.state.va.us

                            FOR THE STATE OF WASHINGTON
                            ROBERT W. FERGUSON
                            ATTORNEY GENERAL

                       By: /s/ Jeffrey T. Sprung
                           Jeffrey G. Rupert
                           Chief, Complex Litigation Division
                           Jeffrey T. Sprung (D.C. Bar No.: 384880)
                           Assistant Attorney General
                           Office of the Washington Attorney General
                           1125 Washington St. SE
                           P.O. Box 40100
                           Olympia, WA 98504
                           (206) 326-5492 (Sprung)
                           jeffreyr2@atg.wa.gov
                           jeff.sprung@atg.wa.gov




                               19
